Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20180376270 A1).
Regarding Claim 1, Wang teaches: A device (Fig. 2H) comprising: a substrate comprising an upper substrate surface and a lower substrate surface (201), wherein the lower substrate surface is a surface of the substrate opposite to the upper substrate surface (as shown); and a membrane-layer suspended above the upper substrate surface (216), wherein the substrate comprises a recess penetrating the substrate between the lower substrate surface and the upper substrate surface (217, 227), wherein the membrane-layer spans the recess (as shown), wherein the recess comprises: an upper recess region (are beneath 216 and adjacent 217), an intermediate recess region (either 217 or area below 217), and a lower recess region (lower portion of 227), wherein the upper recess region is a part of the recess in direct vicinity to the upper substrate surface, the intermediate recess region is a part of the recess directly below the upper recess region, and the lower recess region is a part of the recess other than the upper recess region and the intermediate recess region, and wherein a cross-sectional area of the upper recess region determined parallel to the upper substrate surface is larger than a respective cross-sectional area of the intermediate recess region (as shown, area at top of 217 is larger than all areas of 227).
Regarding Claim 6, Wang teaches: wherein the device is a MEMS microphone (Abstract, title, ¶ [0002]-[0003]).

Allowable Subject Matter
Claims 7-21 allowed.
Claim 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651